This is an original proceeding to review an award of the State Industrial Commission in favor of the claimant therein, the respondent herein, against the petitioner herein, the respondent therein. Hereinafter the parties will be referred to as petitioner and claimant.
We quote from the brief of the claimant as follows:
"Thereafter, on November 26, 1928, the claimant, Wade Berry, and the respondent, Oklahoma Power Company, filed before the State Industrial Commission their joint petition asking the Commission to continue its jurisdiction for the purpose of determining and approving the payment of $800, the same being approximately $3,000 less than claimant would be entitled to receive, to the said claimant, defendant in error here, as a final and complete settlement of claimant's claim. Testimony was taken on that joint petition and on November 27, 1928, the State Industrial Commission made the order thereon, which order is found at C.-M., page 141."
Pursuant to that order approving the final settlement on a joint petition under the provisions of section 7325, C. O. S. 1921, as amended by section 13, chapter 61, Session Laws 1923, the petitioner paid the claimant the amount of the award so agreed and ordered to be paid in the full, final, and complete settlement of the claim of the claimant against the petitioner, and a final receipt therefor was filed on November 28, 1928.
On December 11, 1930, the claimant appeared by his guardian and a new attorney and filed a motion to reopen the cause on the ground that the claimant had been adjudged a mental incompetent on April 9, 1929, and that both the joint petition and the order of the State Industrial Commission were void, because the claimant was mentally incompetent, because his signature was obtained by fraud and misrepresentation, and for other reasons. The award complained of herein was made on June 15, 1931. It was based on the theory that the claimant was mentally incompetent on November 27, 1928.
There are many contentions made herein. We consider it necessary to determine only one of them. The decision of this court in Tibbs-Dorsey Mfg. Co. v. State Industrial Commission,147 Okla. 232, 296 P. 490, was overruled, by inference, by the decision of this court in Cameo-Blackstone Coal Co. v. Purcell,153 Okla. 21, 4 P.2d 753, and in terms, by the decision of this court in Indian Territory Illuminating Oil Co. v. Ray,153 Okla. 163, 5 P.2d 383. Therein it was held that the State Industrial Commission lost jurisdiction with the making of an order approving a settlement under a joint petition. Under that rule the State Industrial Commission had no jurisdiction to make the award complained of in this case. To the same effect are the decisions of this court in Mabee v. Crowder,148 Okla. 248, 299 P. 417; Magnolia Petroleum Co. v. Edgett,151 Okla. 79, 1 P.2d 758, and Tippin v. State Industrial Commission,134 Okla. 179, 272 P. 848. Under the provisions of section 7325, as amended, supra, the State Industrial Commission has jurisdiction to "consider the proposition of whether or not a final settlement may be had between the parties presenting such petition." The Commission is authorized and empowered to have a hearing thereon and to take testimony of physicians and others, not only as to the permanency or probable permanency of the injury, but as to other matters relevant to the subject-matter of such petition. The Commission has authority to dismiss the petition without a hearing, if, in its judgment, the petition should not be set for hearing. The Commission is authorized to approve such petition only when it decides that "it is for the best interest of both parties to said petition that a final award be made." An issue before the State Industrial Commission on such a petition is the competency of the parties, and, in our opinion, the approval of a joint petition by the State Industrial Commission is an adjudication of the competency of the parties to the extent that it may not at a later date find and determine that one of the parties was not mentally competent at the time. To hold otherwise would be to defeat the purpose of the Legislature in providing for the final settlement contemplated by section 7325, as amended, supra, of the act. We are not considering a case where a claimant has been adjudged to be mentally incompetent by a court of competent jurisdiction prior to the filing of a joint petition or the making of an award thereon. Such is not shown by the record in this case. if the settlement with an injured employee, which is obtained by fraud, is final in so far as the jurisdiction of the State Industrial Commission is concerned, it cannot be said that a settlement made with an injured employee mentally incompetent *Page 123 
in fact, but not adjudicated a mental incompetent, is any the less final.
We do not consider it necessary to herein suggest the remedy, if any, of the claimant, if, in fact, he was mentally incompetent at the time of the filing of the joint petition and the making of the order approving the same.
The award of the State Industrial Commission complained of herein is vacated and the cause is remanded to the State Industrial Commission, with directions to dismiss the claim.
LESTER, C. J., and RILEY, HEFNER, CULLISON, and KORNEGAY, JJ., concur. CLARK, V. C. J., dissents. SWINDALL, and McNEILL, JJ., absent.